Citation Nr: 1518932	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  12-20 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral upper extremity, and lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was appealed to the Board.  However, a June 2012 rating decision granted service connection for PTSD.  Therefore, that claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

In February 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for a thoracolumbar spine disability, and service connection for bilateral upper extremity, and lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran indicated his desire to withdraw his appeal for service connection for diabetes mellitus type 2, claimed as due to Agent Orange exposure at his February 2015 videoconference hearing.  


CONCLUSION OF LAW

The criteria for withdrawal on the issue of service connection for diabetes mellitus type 2, claimed as due to Agent Orange exposure have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative   38 C.F.R. § 20.204.

In July 2012, the Veteran submitted a substantive appeal perfecting his appeal to include the issue of entitlement to service connection for diabetes mellitus type 2, claimed as due to Agent Orange exposure, as identified in the June 2012 Statement of the Case (SOC). 

During his February 2015 hearing before the Board, the Veteran expressed his desire to withdraw his pending claim of entitlement to service connection for diabetes mellitus type 2, claimed as due to Agent Orange exposure.  The undersigned began the hearing by stating that such issue had been withdrawn, and the Veteran and his representative assented, thereby clearly stating on the record the Veteran's intention to withdraw the appeal of entitlement to service connection for diabetes mellitus type 2, claimed as due to Agent Orange exposure, and once transcribed as a part of the record of the hearing, this satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the Veteran has withdrawn his appeal of entitlement to service connection for diabetes mellitus type 2, claimed as due to Agent Orange exposure, there remain no allegations of errors of fact or law for appellate consideration concerning this issue. The Board therefore has no jurisdiction to review this issue. 

Accordingly, the issue of entitlement to service connection for connection for diabetes mellitus type 2, claimed as due to Agent Orange exposure is dismissed.


ORDER

The claim for service connection for diabetes mellitus type 2, claimed as due to Agent Orange exposure is dismissed.


REMAND


The Veteran was never afforded a VA examination and opinion that determines whether the Veteran's various thoracolumbar spine disabilities and neuropathy are related to service.  The Board notes that the Veteran has a diagnosis of low back pain/sciatica, history of chronic neck pain/herniated disc with related radiculopathy to his upper extremities, and degenerative disc disease predominantly at L4-5.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran submitted testimony at his February 2015 videoconference Board hearing.  The Veteran stated that in-service he routinely lifted 90 pound artillery as part of his in-service duties.  See Board hearing transcript at 7.  The Veteran stated that he started to develop back pain within the first month of service, and that his back would pop when picking up ammunition.  See Board hearing transcript at 7 and 12.   The Veteran contended that he received treatment for his low back beginning from the early 1970's, and potentially as early as 1969 from Riverside Hospital.  See Board hearing transcript at 9.  In a statement from the Veteran's wife received in July 2010, she stated that the Veteran arms, neck, back, and legs never stop hurting the Veteran.

The Veteran's Military Occupational Specialty (MOS) was a Cannon Crewmember.  Thus, the Veteran's contention that he dealt with ammunition and heavy artillery is substantiated, and the Board finds the Veteran experienced heavy lifting in-service.  The Veteran's STRs also indicate that the Veteran had left foot/ankle complaints, and right foot complaints in 1968 and 1969.            

The Veteran asserts that he has had back problem since his in-service back injury associated with carrying heavy artillery.  The Veteran's Statement of the Case stated that the Veteran's low back condition was caused by injuries sustained in motor vehicle accidents post-service.  The Veteran and his representative contend that the Veteran had a back disability directly related to service, prior to his motor vehicle accidents, and that the accidents exacerbated the Veteran's condition.  As such, this case presents a certain medical question that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the Board finds that a medical examination should be undertaken to determine the etiology and post service history of the Veteran's back disability.  A nexus opinion is also needed for the Veteran's neuropathy symptoms, in light of the Veteran's upper extremity radiculopathy related to his cervical spine pain.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined).

For the foregoing reasons, the Board finds that a VA examination should be issued concerning the Veteran's claims.  The examiner should offer an opinion as to whether the Veteran's disabilities on appeal are related to the Veteran's military service.  All lay and medical evidence should be considered.

At the Veteran's hearing, the Veteran's representative stated that in 2009 the Veteran physically delivered medical records from as early as 1972 from Riverside Hospital and brought them to the VAMC Loma Linda.  The Veteran requested that his Riverside Hospital records be scanned and incorporated into this claims file.  As the record fails to show these records, the RO/AMC should obtain the identified VA medical records on remand and associate them with the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his spine, and neuropathy.  All efforts to obtain VA records should be fully documented. The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to assist in determining the nature and etiology of the Veteran's thoracolumbar disability/disabilities and neuropathy.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should furnish an opinion as to whether:  

a.  It is as likely as not (i.e., probability of 50 percent or more) that any identified thoracolumbar disability had its onset during active service; is related to the Veteran's in-service heavy lifting; or otherwise originated during active service.  The examiner should discuss the impact of the Veteran's motor vehicle accidents on his current disability, and specifically address whether or not the Veteran had a thoracolumbar disability prior to any post-service motor vehicle accidents.  

b. It is at least as likely as not (50 percent or greater probability) the Veteran had thoracolumbar arthritis within one year of his separation from service in November 1969.  

c. Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has bilateral upper, or bilateral lower extremity neuropathy?  If the Veteran has developed any such disorder, it is at least as likely as not (50 percent or greater probability) that this disorder had its onset during service, or was otherwise caused by any incident that occurred during service, including the Veteran's complaints of foot and ankle pain in service?

d. Is it at least as likely as not (50 percent or greater probability) that the Veteran's thoracolumbar spine disability is the cause of any currently diagnosed extremity neuropathy?

e. Is it at least as likely as not (50 percent or greater probability) that the Veteran's thoracolumbar spine disability caused a worsening of any currently diagnosed extremity neuropathy, beyond the normal progress of that disease?

f. If such aggravation is found, the examiner should determine: (1) the baseline manifestations of the Veteran's extremity neuropathy; and (2) the increased manifestations that are proximately due to the Veteran's thoracolumbar spine disability.

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

3.  Thereafter, readjudicate the claims of service connection for a thoracolumbar spine disability, and service connection for bilateral upper extremity, and lower extremity peripheral neuropathy.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


